DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-14 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (US 2019/0,245,566; hereinafter Luo) in view of Napoles et al (US 10,164,722; hereinafter Napoles).
Regarding claim 1, Luo disclose a wireless communication device comprising: a first communication unit that wirelessly communicates by a first communication signal (communication signal comprising transmitting signal 221 at antenna 101 and receiving signal at antenna 105) according to a first communication standard (communication standard at a first frequency band) (para. [0046], figs. 2A, 6A);
a second communication unit that wirelessly communicates by a second communication signal (communication signal comprising transmitting signal 223 at antenna 103 and receiving signal at antenna 107) according to a second communication standard (communication standard at a second frequency band), the second communication standard being different from the first communication standard (paras. [0046], [0027]-[0028], [0040], [0075]; figs. 2A, 6A); and 
a single control unit (240, 640; fig. 2A, 6A) that generates a first interference suppression signal (                        
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                            
                                
                                    n
                                
                            
                             
                            o
                            r
                             
                            s
                            i
                            g
                            n
                            a
                            l
                             
                            243
                            )
                             
                        
                    for suppressing interference caused by the first communication signal (communicating signal                         
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            
                                
                                    n
                                
                            
                             
                        
                    or 221 at antenna 101) in the second communication signal (receiving signal at antenna 107) and a second interference suppression signal (                        
                            
                                
                                    y
                                
                                
                                    1
                                
                            
                            
                                
                                    n
                                
                            
                             
                            o
                            r
                             
                            s
                            i
                            g
                            n
                            a
                            l
                             
                            241
                            )
                             
                        
                    for suppressing interference caused by the second communication signal (communicating signal                         
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            
                                
                                    n
                                
                            
                             
                        
                    or 223 at antenna 103) in the first communication signal (receiving signal at antenna 105), and suppresses the interference in the first communication signal and the interference in the second communication signal based on the first interference suppression signal and the second interference suppression signal (paras. [0047]-[0049], [0079]-[0086]).  Luo do not explicitly disclose the second communication signal having a frequency band that overlaps with that of the first communication signal.  In the same field of endeavor,  Napoles disclose the second communication signal having a frequency band that overlaps with that of the first communication signal (col 2, line 64 – col 3, line 44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide compensation for interference generated by a wireless transmitter transmitting on the same or different frequency band that may overlap with the frequency band the wireless receiver is receiving as suggested by Luo (abstract).
Regarding claim 6, Luo, Napoles, and Wang disclose the wireless communication device according to claim 1, wherein Luo disclose the control unit suppresses the interference in the second communication signal by adding (via 247) the first interference suppression signal (243) to the second communication signal while the first communication unit communicates by the first communication signal (first communication signal 221), and the control unit suppresses the interference in the first communication signal by adding (via 245) the second interference suppression signal (241) to the first communication signal while the second communication unit communicates by the second communication signal (223) (figs. 2A, 6A, paras. [0040], [0090]).
Regarding claim 7, Luo, Napoles, and Wang disclose the wireless communication device according to claim 1, wherein Luo disclose the control unit suppresses the interference in the first communication signal based on a communication status (transmitting communication status) by the first communication unit, and the control unit (240, 640; fig. 2A, 6A) suppresses the interference in the second communication signal based on a communication status (transmitting communication status) by the second communication unit (paras. [0041]-[0043]).
Regarding claim 12, Luo, Napoles, and Wang disclose the wireless communication device according to claim 1, wherein Luo disclose the control unit (240, 640; figs. 2A, 6A) generates the first communication signal and the second communication signal as analog signals (the operations to the RF-front end may generally be performed with analog circuitry; ¶ [0057]), the control unit (240, 640) generates the first interference suppression signal (243) and the second interference suppression signal (241) based on the first communication signal (221) and the second communication signal (223), and the control unit suppresses the interference in the first communication signal and the interference in the second communication signal based on the first interference suppression signal and the second interference suppression signal (paras. [0047]-[0049], [0079]-[0086]).
Claims 2-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (US 2019/0,245,566; hereinafter Luo) in view of Napoles et al (US 10,164,722; hereinafter Napoles) further in view of Wang (US 2015/0031317).
	Regarding claim 2, Luo and Napoles disclose the wireless communication device according to claim 1, wherein they do not disclose the control unit generates the first interference suppression signal such that the first interference suppression signal has inverse characteristics of the first communication signal, and the control unit generates the second interference suppression signal such that the second interference suppression signal has inverse characteristics of the second communication signal.  In the same field of endeavor, Wang disclose the control unit generates the first interference suppression signal such that the first interference suppression signal has inverse characteristics of the first communication signal, and the control unit generates the second interference suppression signal such that the second interference suppression signal has inverse characteristics of the second communication signal 
(to cancel the interferences and residual distortions caused by the main signal path, the amplifier circuit system 100 introduces an interference signal path to generate a cancellation signal with a characteristic inverse to the characteristic of interference and residual distortion of the main signal path; ¶ [0018]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to cancel the interference signal when the cancellation signal has a characteristic inverse to the  characteristic of interference and residual distortion of the main signal path.
Regarding claim 3, Luo and Napoles disclose the wireless communication device according to claim 1, wherein they do not disclose the control unit generates the first communication signal and the second communication signal, the control unit generates the first interference suppression signal based on phase information and amplitude information of the first communication signal, and the control unit generates the second interference suppression signal based on phase information and amplitude information of the second communication signal.  In the same field of endeavor, Wang disclose the control unit generates the first communication signal and the second communication signal, the control unit generates the first interference suppression signal based on phase information and amplitude information of the first communication signal, and the control unit generates the second interference suppression signal based on phase information and amplitude information of the second communication signal (the signal 111 and the residual distortion and interference part of the signal 105 are of equal amplitudes, but 180° out of phase, ¶ [0019]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to produce the suppression signal using phase and amplitude information of the first communication signal as is well known in the art.
Regarding claim 4, Luo, Napoles, and Wang disclose the wireless communication device according to claim 3, wherein Wang disclose the control unit generates the first interference suppression signal based on the phase information and the amplitude information of the first communication signal such that the first interference suppression signal has inverse characteristics of the first communication signal, and the control unit generates the second interference suppression signal based on the phase information and the amplitude information of the second communication signal such that the second interference suppression signal has inverse characteristics of the second communication signal (paras. [0018]-[0019]).
Regarding claim 5, Luo, Napoles, and Wang disclose the wireless communication device according to claim 3, wherein Wang disclose the control unit generates the first interference suppression signal based on the phase information and the amplitude information of the first communication signal such that the first interference suppression signal has the same amplitude as the first communication signal and inverted phase to the first communication signal, and the control unit generates the second interference suppression signal based on the phase information and the amplitude information of the second communication signal such that the second interference suppression signal has the same amplitude as the second communication signal and inverted phase to the second communication signal the signal 111 and the residual distortion and interference part of the signal 105 are of equal amplitudes but 180° out of phase; paras. [0006], [0019]).
	Regarding claim 15, Luo and Napoles disclose the wireless communication device according to claim 1, wherein they do not disclose the control unit generates the first interference suppression signal such that the first interference suppression signal has inverse characteristics of a first transmission signal of the first communication signal that is transmitted by the first communication unit; and the control unit generates the second interference suppression signal such that the second interference suppression signal has inverse characteristics of a second transmission signal of the second communication signal that is transmitted by the second communication unit.  In the same field of endeavor, Wang disclose the control unit generates the first interference suppression signal such that the first interference suppression signal has inverse characteristics of a first transmission signal of the first communication signal that is transmitted by the first communication unit; and the control unit generates the second interference suppression signal such that the second interference suppression signal has inverse characteristics of a second transmission signal of the second communication signal that is transmitted by the second communication unit (to cancel the interferences and residual distortions caused by the main signal path, the amplifier circuit system 100 introduces an interference signal path to generate a cancellation signal with a characteristic inverse to the characteristic of interference and residual distortion of the main signal path; ¶ [0018]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to cancel the interference signal when the cancellation signal has a characteristic inverse to the characteristic of interference and residual distortion of the main signal path.

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, Luo, Napoles, and Wang disclose the wireless communication device according to claim 7, wherein the cited prior art fails to disclose or fairly suggest further comprising a memory unit that stores a first threshold and a second threshold that have been set in advance with respect to a communication quality including at least a communication speed, the control unit suppressing the interference in the first communication signal based on the first threshold and the communication status by the first communication unit, and the control unit suppressing the interference in the second communication signal based on the second threshold and the communication status by the second communication unit.
Regarding claim 9, the cited prior art fails to disclose or fairly suggest the wireless communication device according to claim 8, wherein the control unit determines whether there is interference in the first communication signal by comparing the first threshold and the communication status by the first communication unit, and the control unit determines whether there is interference in the second communication signal by comparing the second threshold and the communication status by the second communication unit.
Regarding claim 10, the cited prior art fails to disclose or fairly suggest the wireless communication device according to claim 9, wherein in response to determining that there is interference in the first communication signal, the control unit suppresses the interference in the first communication signal based on the second interference suppression signal, and in response to determining that there is interference in the second communication signal, the control unit suppresses the interference in the second communication signal based on the second interference suppression signal.
Regarding claim 11, Luo and Napoles disclose the wireless communication device according to claim 1, wherein the cited prior art fails to disclose or fairly suggest the communication device further comprising a memory unit that stores phase information and amplitude information of the first communication signal and phase information and amplitude information of the second communication signal while the control unit generates the first interference suppression signal and the second interference suppression signal during calibration of the wireless communication device, the control unit generating the first interference suppression signal and the second interference suppression signal based on the phase information and the amplitude information of the first communication signal and the phase information and the amplitude information of the second communication signal that have been stored in the memory unit, and the control unit suppressing the interference in the first communication signal and the interference in the second communication signal based on the first interference suppression signal and the second interference suppression signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LANA N LE/Primary Examiner, Art Unit 2648